Ingeksoll, Y. C.
An affidavit of Prank W. Davis, of the firm of Eiggins & Davis, solicitors of the petitioner named in the petition in this cause, is presented, and application is made for the taxing of costs and expenses in said matter.
The proceedings resulted in finding the alleged lunatic to be of sound mind. The application for the taxing of costs must be denied, as the prosecutor cannot be allowed his costs and expenses, however meritorious his conduct may have been, in the absence of some fund in the control of the court out of which said costs and expenses can be directed to be paid. In re William E. Farrell, 51 N. J. Eq. 353.